Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 11, 2001 (People v Werner, 284 AD2d 419 [2001]), affirming a judgment of the Supreme Court, Queens County, rendered May 8, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Altman, Luciano and Adams, JJ., concur.